UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal period ended December 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34015 EDCI HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 26-2694280 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1755 Broadway, 4th FL, New York, New York 10019 (Address of principal executive offices) (Zip Code) (212) 333-8400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.02 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer,” “accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)xSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2) YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of Registrant, computed by reference to the closing price of the Registrant’s common stock on June 30, 2008, was approximately $28.6 million.The number of shares of the Registrants’ common stock outstanding on March 27, 2009 was 6,699,957. DOCUMENTS INCORPORATED BY REFERENCE: Document Location of Form Proxy Statement for 2009 Annual Meeting of StockholdersPart III 1 EDCI Holdings, Inc. and Subsidiaries INDEX Page Part
